Citation Nr: 0812990	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  02-10 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to September 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The claims file was later 
transferred to the RO in Oakland, California.

In the October 2000 rating decision, the RO found, in 
pertinent part, that new and material evidence had not been 
submitted to reopen a previously final decision regarding 
service connection for a stomach condition (gastrointestinal 
disorder).  In a March 2002 statement of the case, however, 
the RO found that new and material evidence had been 
submitted, and therefore, reopened the claim.

The veteran testified before a Board member in August 2003.

In June 2004, the Board granted a claim for service 
connection for bilateral hearing loss, but remanded the claim 
for service connection for a gastrointestinal disorder.  It 
was noted that the claim for a gastrointestinal disorder had 
previously been denied and, based on the actions directed in 
this decision and the styling of the issue, the Board 
implicitly reopened the veteran's claim for service 
connection for a gastrointestinal disorder.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As noted above, the veteran was afforded a Board hearing in 
August 2003, and the veteran's claim for service connection 
for a gastrointestinal disorder was subsequently remanded by 
the Veterans Law Judge (VLJ) that conducted that hearing.  
The VLJ who conducted the hearing, however, is no longer 
employed by the Board.  Consequently, in February 2008, the 
Board advised the veteran by letter that he had the right to 
another hearing by the VLJ who will decide his appeal and was 
asked whether he desired to have a new Board hearing.  See 38 
C.F.R. § 20.707.  He responded in the affirmative shortly 
thereafter, requesting a hearing before a Board VLJ at the 
regional office (i.e., a Travel Board hearing).

In order to comply with the veteran's request, further action 
by the RO is required prior to the Board's consideration of 
this matter.

In addition, the Board notes that the veteran was represented 
in the August 2003 hearing by the California Department of 
Veterans Affairs and, since that time, the California 
Department of Veterans Affairs has sent in documents in 
support of the veteran's appeal.  The claims file, however, 
does not contain an executed VA Form 21-22, "Appointment of 
Veterans Service Organization as Claimant's Representative" 
designating California Department of Veterans Affairs as the 
veteran's representative.  See 38 C.F.R. § 20.602.  Upon 
remand, the RO should take appropriate action to clarify the 
veteran's representative.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
action to clarify the veteran's 
representative.  If the veteran wishes 
to have the California Department of 
Veterans Affairs as his representative, 
or another recognized organization, the 
RO should ensure that an executed VA 
Form 21-22 is included in the claims 
file.

2.  The RO must schedule the veteran for 
a Travel Board hearing in conjunction 
with his claim for service connection 
for a gastrointestinal disorder.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2007).  
After the hearing is conducted, the case 
should be returned to the Board, in 
accordance with appellate procedures.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2007).

